Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 7 and the respective depending claims are allowed.
The instant invention requires very specific novel, and non-obvious limitations of a method for generating a jacquard pattern of a woven fabric preform and the device for generating said jacquard pattern.  Most specifically, the invention requires:
 a structure information acquisition module, for acquiring initial structure information of a preform to be prepared; wherein, the initial structure information comprises a warp yarn column number and a weft yarn column number of the preform to be prepared, and a warp yarn column number, a warp yarn layer number, a weft yarn column number and a weft yarn layer number, as well as a positional relationship between the warp yarns and the weft yarns of an initial primitive structure of the preform to be prepared;
an initial jacquard pattern generating module, for generating an initial jacquard pattern of the preform to be prepared according to the initial structure information; wherein, pixel values of pixels in the initial jacquard pattern, comprising a first pixel value and a second pixel value, are equal to the first pixel value when warp yarns corresponding to the pixels are located above corresponding weft yarns, and are equal to the second pixel value when warp yarns corresponding to the pixels are located below corresponding weft yarns; a yarn reduction information acquisition module, for acquiring yarn reduction information of the preform to be prepared; wherein, the yarn reduction information comprises an actual warp yarn layer number and yarn reduction position information at interweaving points of each column of warp yarns and each column of weft yarns in the preform to be prepared; and a jacquard pattern generating module, for adjusting the initial jacquard pattern according to the yarn reduction information to obtain the jacquard pattern of the preform to be prepared; wherein the jacquard pattern generating module is configured to adjust the initial jacquard.
The prior art that appears to be the closest is US patent publication 2006/0180041 (Kabota) that teaches a weaving and printing method and device that does use predetermined patterning and computer aided design technology to ‘reduce’ the width of the fabric in process on the loom to provide the desired shape of a woven fabric and to place detailed and patterned colors to desired areas of the fabric in a highly controlled and efficient manner.  Kabota does not teach the specifics as required by the claims of the instant invention.  
Current claims are considered to be novel, non-obvious and patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732